DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are  allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record do not anticipate individually or teach in combination the following limitations:

A light-emitting keyboard, comprising: a bracket having an opening; a keycap disposed on the bracket and connected to the bracket via a support assembly; a circuit layer disposed between the keycap and the bracket; a composite light-emitting layer disposed under the bracket, comprising: a substrate; a circuit disposed on the substrate; a reflective passivation layer covering the circuit; and a light source located under the keycap and electrically connected to the circuit, wherein light emitted from the light source is transmitted to the keycap; and a spacing layer disposed between the composite light-emitting layer and the bracket, wherein the spacing layer comprises a hole corresponding to the opening of the bracket, and the light source is located in the hole of the spacing layer.

A backlight module adapted to be disposed under a button structure, wherein the backlight module comprises: a composite light-emitting layer comprising a substrate, a light source and a first circuit disposed on a first side of the substrate, and a reflective passivation layer covering the first circuit and the substrate, wherein the light source is coupled to the first circuit, and light emitted from the light source is adapted to be transmitted to the button structure; and a spacing layer disposed on the composite light-emitting layer, wherein the spacing layer comprises a hole, and the light source is located in the hole of the spacing layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875